United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
C.B., Appellant
and
DEPARTMENT OF JUSTICE, FEDERAL
BUREAU OF PRISIONS, Petersburg, VA,
Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Stephen D. Scavuzzo, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 14-236
Issued: March 14, 2014

Case Submitted on the Record

DECISION AND ORDER
Before:
RICHARD J. DASCHBACH, Chief Judge
PATRICIA HOWARD FITZGERALD, Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On November 12, 2013 appellant, through his attorney, filed a timely appeal from a
May 15, 2013 merit decision of the Office of Workers’ Compensation Programs (OWCP)
denying his occupational disease claim. Pursuant to the Federal Employees’ Compensation Act1
(FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over the merits of this
case.
ISSUE
The issue is whether appellant sustained a back condition causally related to factors of his
federal employment.

1

5 U.S.C. § 8101 et seq.

FACTUAL HISTORY
On December 19, 2011 appellant, then a 46-year-old landscape supervisor, filed an
occupational disease claim alleging that he sustained lumbar spondylosis and stenosis causally
related to factors of his federal employment. He indicated that he could no longer perform his
work duties of lifting up to 100 pounds, climbing, planting, kneeling, squatting, searching
inmates and responding to emergencies.
In a January 23, 2012 disability certificate, Dr. David S. Geckle, a Board-certified
neurosurgeon, asserted that appellant was totally disabled from January 30 through
April 1, 2012.
By letter dated June 29, 2012, OWCP requested additional factual and medical
information from appellant, including a detailed report from his attending physician addressing
the causal relationship between any diagnosed condition and the work duties to which he
attributed his condition.
In a report dated January 23, 2012, Dr. Geckle related that appellant had a history of
lumbar spondylosis. Over the past few months, he experienced “more leg symptomatology with
radiation of the pain down the posterolateral leg to the knee with burning and tingling sensation
intermittently into the left foot.” Dr. Geckle diagnosed lumbosacral spondylosis. In a progress
report dated March 9, 2012, he provided findings on examination and diagnosed lumbosacral
spondylosis.
On July 6, 2012 Dr. Geckle evaluated appellant for neck pain. He diagnosed cervical
spondylosis. Dr. Geckle noted that appellant currently had no significant radiculopathy due to
lumbar spondylosis and had no work limitations.
In a report dated July 9, 2012, Dr. Geckle indicated that he had treated appellant for a
back condition since 2006. He diagnosed lumbar spondylosis with current symptoms of “low
back pain that radiates into the left paraspinous musculature. There is no significant radiation of
pain to the buttock or down the legs at the present time.” Dr. Geckle related that a magnetic
resonance imaging (MRI) scan study revealed disc degeneration and a disc bulge at L4-5 and
mild degeneration at L5-S1. He indicated that appellant attributed the onset of his symptoms to
lifting a power washer in 2000 while at work. Dr. Geckle related, “[Appellant’s] work injury of
2000 is related to his chronic ongoing low back issues. These have been managed well
medically over a protracted period of time. Appellant suffers occasional exacerbations of
symptoms that require ongoing medical treatments.”
The record reflects that appellant filed a claim for an August 24, 2000 employment
injury.
In response to OWCP’s request for additional information, in a statement dated July 9,
2012, appellant related that his injury initially occurred on August 24, 2000 and that he reinjured
his back on October 9, 2001 and March 8, 2006. He maintained that he had constant discomfort
in his low back that now spread down his left leg. Appellant asserted that operating machinery
while sitting or driving long distances, bending and standing aggravated his condition. He

2

described in detail the work duties that he believed contributed to his condition, including lifting
bags, searching inmates, emergency response, walking, loading machinery, snow removal and
climbing stairs.
By decision dated October 5, 2012, OWCP denied appellant’s claim on the grounds that
he did not establish a medical condition causally related to the accepted factors of employment.
On November 5, 2012 appellant, through his attorney, requested an oral hearing before an
OWCP hearing representative. On February 28, 2013 his attorney requested a review of the
written record in lieu of an oral hearing.
In a report dated February 4, 2013, Dr. Geckle indicated that he initially evaluated
appellant for a low back condition he sustained in 2000 lifting a power washer at work. He
diagnosed lumbar spondylosis and noted that it was “a degenerative condition of his spine that
has been progressively worsening over the years since his injury.” Dr. Geckle stated, “It is my
opinion that the lifting of the power washer did significantly impact his lower back structurally
and has contributed to the progressive decline in his functioning due to his degenerative issues.
The lower back injury has left him with chronic problems with lifting and bending.” Dr. Geckle
found that appellant had permanent disability and required some periodic work modifications
when his symptoms increased. He further related that appellant had degenerative changes of the
cervical spine not related to his 2000 injury but causing limitations.
By decision dated May 15, 2013, an OWCP hearing representative affirmed the
October 5, 2012 decision. She found that the medical evidence was insufficient to show that he
sustained a back condition due to the identified work factors. The hearing representative
instructed appellant that if he believed that a work incident in 2000 caused his condition he
should file either an injury claim or a notice of recurrence of disability related to that incident.
On appeal appellant’s attorney contends that OWCP accepted that he had a back
condition as the result of a March 8, 2006 work injury but that the hearing representative did not
discuss this injury in her decision. He further alleges that Dr. Geckle’s February 4, 2013 report
establishes that appellant had an employment-related back condition.
LEGAL PRECEDENT
An employee seeking benefits under FECA2 has the burden of establishing the essential
elements of his or her claim, including the fact that the individual is an “employee of the United
States” within the meaning of FECA, that the claim was filed within the applicable time
limitation; that an injury was sustained while in the performance of duty as alleged; and that any
disability and/or specific condition for which compensation is claimed are causally related to the

2

5 U.S.C. § 8101 et seq.

3

employment injury.3 These are the essential elements of each and every compensation claim
regardless of whether the claim is predicated on a traumatic injury or an occupational disease.4
To establish that an injury was sustained in the performance of duty in an occupational
disease claim, a claimant must submit the following: (1) medical evidence establishing the
presence or existence of the disease or condition for which compensation is claimed;5 (2) a
factual statement identifying employment factors alleged to have caused or contributed to the
presence or occurrence of the disease or condition;6 and (3) medical evidence establishing the
employment factors identified by the claimant were the proximate cause of the condition for
which compensation is claimed or, stated differently, medical evidence establishing that the
diagnosed condition is causally related to the employment factors identified by the claimant.7
The medical evidence required to establish causal relationship generally is rationalized
medical opinion evidence. The opinion of the physician must be based on a complete factual and
medical background of the claimant,8 must be one of reasonable medical certainty9 explaining
the nature of the relationship between the diagnosed condition and the specific employment
factors identified by the claimant.10
ANALYSIS
Appellant attributed his low back condition to the performance of work duties, including
lifting bags, loading equipment, walking, climbing stairs, snow removal and responding to
emergencies in the course of his federal employment. OWCP accepted the occurrence of the
claimed employment factors. The issue, therefore, is whether the medical evidence establishes a
causal relationship between the claimed conditions and the identified employment factors.
In a report dated January 23, 2012, Dr. Geckle discussed his treatment of appellant for
lumbar spondylosis and his complaints of pain over the past few months radiating from the left
leg into the left foot. He diagnosed lumbosacral spondylosis. In a disability certificate dated
January 23, 2012, Dr. Geckle found that appellant was disabled from employment. On March 9,
2012 he discussed examination findings and diagnosed lumbosacral spondylosis. In a report
dated July 6, 2012, Dr. Geckle discussed appellant’s symptoms of neck pain and diagnosed
cervical spondylosis. He found no radiation from the lumbar spondylosis and no work
restrictions. In these reports, however, Dr. Geckle did not address causation. Medical evidence
3

Tracey P. Spillane, 54 ECAB 608 (2003); Elaine Pendleton, 40 ECAB 1143 (1989).

4

See Ellen L. Noble, 55 ECAB 530 (2004).

5

Michael R. Shaffer, 55 ECAB 386 (2004).

6

Marlon Vera, 54 ECAB 834 (2003); Roger Williams, 52 ECAB 468 (2001).

7

Beverly A. Spencer, 55 ECAB 501 (2004).

8

Tomas Martinez, 54 ECAB 623 (2003); Gary J. Watling, 52 ECAB 278 (2001).

9

John W. Montoya, 54 ECAB 306 (2003).

10

Judy C. Rogers, 54 ECAB 693 (2003).

4

that does not offer any opinion regarding the cause of an employee’s condition is of diminished
probative value on the issue of causal relationship.11
On July 9, 2012 Dr. Geckle diagnosed lumbar spondylosis with pain radiating to the left
paraspinous musculature. He noted that appellant asserted that his symptoms began in 2000 after
he lifted a power washer at work. Dr. Geckle found that appellant’s low back problems resulted
from his 2000 injury at work lifting a power washer and indicated that he periodically
experienced exacerbations of symptoms. As he attributed appellant’s condition to lifting a power
washer in 2000 rather than the work duties identified by appellant in his December 2011
occupational disease claim, his opinion is of diminished probative value.
In a report dated February 4, 2013, Dr. Geckle related that he began treating appellant in
2000 after he injured his low back at work lifting a power washer. He diagnosed progressively
worsening lumbar spondylosis. Dr. Geckle found that lifting a power washer caused structural
changes in appellant’s back and “contributed to the progressive decline in his functioning due to
his degenerative issues.” He determined that appellant required intermittent work limitations due
to his symptoms. Again, however, as Dr. Geckle attributed appellant’s condition to a 2000
injury, his opinion is of diminished probative value. In the absence of rationalized medical
evidence relating a diagnosed condition to the work factors identified by appellant as causing his
condition, appellant has not met his burden of proof to establish his December 19, 2011
occupational disease claim.12
On appeal appellant’s attorney asserts that OWCP’s hearing representative should have
discussed appellant’s March 8, 2006 work injury and resulting low back condition. The issue,
however, is whether appellant has established a back condition caused or aggravated by the work
factors identified in his December 2011 occupational disease claim.
Counsel further alleges that Dr. Geckle’s February 4, 2013 report establishes that
appellant had an employment-related back condition. As discussed, however, Dr. Geckle did not
relate a diagnosed condition to the work factors identified by appellant as causing his condition,
and thus his opinion is of diminished probative value.13
Appellant may submit new evidence or argument with a written request for
reconsideration to OWCP within one year of this merit decision, pursuant to 5 U.S.C. § 8128 and
20 C.F.R. §§ 10.605 through 10.607.
CONCLUSION
The Board finds that appellant has not established that he sustained a back condition
causally related to factors of his federal employment.

11

S.E., Docket No. 08-2214 (issued May 6, 2009); Conard Hightower, 54 ECAB 796 (2003).

12

See B.E., Docket No. 14-63 (issued December 16, 2013).

13

Id.

5

ORDER
IT IS HEREBY ORDERED THAT the May 15, 2013 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: March 14, 2014
Washington, DC

Richard J. Daschbach, Chief Judge
Employees’ Compensation Appeals Board

Patricia Howard Fitzgerald, Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

6

